I can not agree that the power of regulation claimed by respondent — it does imply the power to prohibit — may be delegated to the respondent board by the legislature. We, in common with other courts, have already gone too far in approving the legislative delegation of powers to boards. It is high time government by boards and commissions should be halted. We have ample laws now to take care of this situation. Liquor may be an outlaw, but that does not justify vesting a liquor regulatory body with legislative powers. The demurrer should be overruled. *Page 80